PER CURIAM.
Ray Harrison (Harrison) appeals his judgment and sentence. Harrison, imprisoned for armed trafficking in cocaine, entered into a negotiated plea to prison riot, resisting an officer with violence, and aggravated assault on an officer, in exchange for a reduction of charges and a negotiated sentence. Harrison committed these crimes on April 8, 1994, at Mayo Correctional Institution in Lafayette County.
The trial judge, in accordance with the negotiated plea, sentenced Harrison to prison for four and one-half years, consecutive to the prison term he was serving before the instant crimes. We affirm Harrison’s sentence.
Harrison’s judgment however erroneously classifies the “resisting an officer” charge (count III) as a second-degree felony. Resisting an officer with violence in fact is a third-degree felony. § 843.01, Fla.Stat. (1993).
We therefore remand for correction of the judgment to properly reflect classification of resisting an officer with violence as a third-degree felony. We affirm in all other respects.
MINER and LAWRENCE, JJ., and SMITH, Senior Judge, concur.